Opinion oe the Court by
Judge Lindsay :
This action was transferred to the equity side of the docket *679upon the motion of appellant, in order that the contract sued on might be reformed and an alleged mistake corrected.

Roe, Phister, for appellant.


Ireland, for appellee.

The answer does not sufficiently charge that there was a mistake in reducing the contract to writing.
The nature of the transaction is almost conclusive evidence that, there was no such mistake.
It was error to transfer this cause to equity and 'thereby deprive the appellee of a trial by a jury. As this error was the result of the appellant’s motion .he must be held to have consented that the chancellor should take the place of a jury. The preponderance of the testimony is not against his judgment, and wer therefore, do not feel authorized to set it aside. Judgment affirmed.